EXHIBIT 10.1

 

Sonus Networks, Inc.

 

 

 

 

7 Technology Park Drive, Westford, MA 01886

 

December 11, 2008

Mr. Gurudutt Pai

 

Dear Guru:

 

I am pleased to provide you in this letter (the “Agreement”) with the terms and
conditions of our offer of employment to you by Sonus Networks, Inc. (the
“Company”).

 

1.                                       Position.  The Company agrees to employ
you as Senior Vice President, reporting to the President and Chief Executive
Officer.  As the Company’s organization evolves, in addition to performing
duties and responsibilities associated with the position of Senior Vice
President, you may be assigned other Executive duties and responsibilities as
the Company may determine.

 

As a full-time employee of the Company, you will be expected to devote your full
business time and energies to the business and affairs of the Company.

 

1.                                       Commencement Date/Nature of
Relationship.  Your employment shall commence no later than December 15, 2008
(the “Commencement Date”).  Subject to the severance and other provisions of
Section 11 below, your employment shall not be for any specified period of
time.  Employment at Sonus Networks, Inc. is “at will” and either you or the
Company may terminate the employment relationship at any time and for any reason
or no reason, subject to the provisions of Section 11 below.

 

2.                                       Base Compensation.  Your initial base
salary (“Base Salary”) will be at the annualized rate of $275,000, less
applicable state and federal withholdings, paid twice monthly in accordance with
the Company’s normal payroll practices.  The Company will review your Base
Salary on an annual basis and such base salary may be adjusted at the discretion
of the Compensation Committee of the Board of Directors; provided that you may
elect to terminate your employment for Good Reason under Section 12(b)(A) below
if the Compensation Committee reduces your Base Salary.

 

3.                                       Target Bonus.  You will be eligible to
participate in the Officer Bonus Program during each year you are employed by
the Company with a target bonus of at least 50% of your then-current annual base
salary (“Target Bonus”).  For 2008, your Target Bonus will be $6,404.11 and your
pro rata Target Bonus for 2008 is guaranteed and payable by March 15, 2009. 
Specific objectives for your Target Bonus for 2009 will be agreed upon with the
Compensation Committee of the Board of Directors within the first sixty (60)
days of your employment for 2009 and on or about January 1 of each subsequent
calendar year with respect to an award for such year.  Your annual bonus shall
be paid as soon as practicable following the Company’s public disclosure of its
financial results for the applicable bonus year.

 

4.                                       Stock Option Grants.  You will be
granted non-qualified options to purchase 300,000 shares of common stock under
the Company’s 2007 Stock Plan, subject to the terms of the Plan and the terms of
the Company’s stock option agreement which shall reflect the terms of this
Agreement.  The grant date will be on the earliest 15th day of a month that next
follows your Commencement Date or the first

 

1

--------------------------------------------------------------------------------


 

business day thereafter if that day is not a business day.  The per share
exercise price will be the per share closing price of the Company’s common stock
on the grant date (“2008 Option Exercise Price”).  Subject to the provisions of
this Agreement, the option shall vest and become exercisable as follows: (A) 25%
of the shares (75,000 shares) shall vest on the first anniversary of the
Commencement Date and, (B) the remaining 75% of the shares (225,000 shares)
shall vest in equal monthly increments of 2.0833% of the shares (6,250 shares
per month) thereafter through the fourth anniversary of the Commencement Date.

 

5.                                       Restricted Stock Grants.  You will be
granted Restricted Shares of the Company’s common stock, $0.001 par value per
share (“Restricted Shares”) as follows:

 

(a)                                  You will be granted 300,000 shares of the
Company’s common stock under the Company’s 2007 Stock Plan, subject to the terms
of the Plan and the Company’s restricted stock agreement, which shall reflect
the terms of this Agreement.  The grant date will be on the earliest 15th day of
a month that next follows your Commencement Date or the first business day
thereafter if that day is not a business day.  The Restricted Shares shall vest
as follows: (A) 25% of the Restricted Shares (75,000 Restricted Shares) shall
vest on the first anniversary of the Commencement Date and, (B) 75% of the
Restricted Shares (225,000 Restricted Shares) shall vest in six equal increments
of 12.5% of the Restricted Shares (37,500 Restricted Shares) semi-annually
thereafter through the fourth anniversary of the Commencement Date;

 

(b)                                 You may elect under Section 83(b) of the
Internal Revenue Code of 1986, as amended, to be taxed at the time the
Restricted Shares are acquired on the Grant Date (“Section 83(b) Election”).  A
Section 83(b) Election, if made, must be filed with the Internal Revenue Service
within thirty (30) days of the Grant Date.  You are obligated to pay to the
Company the amount of any federal, state, local or other taxes of any kind
required by law to be withheld with respect to the granting (if a
Section 83(b) Election is made) or vesting (if a Section 83(b) Election is not
made) of the shares.  If you do not make a Section 83(b) Election, you shall
satisfy such tax withholding obligations by delivery to the Company, on each
date on which shares vest, such number of shares that vest on such date as have
a fair market value (calculated using the last reported sale price of the common
stock of the Company on the NASDAQ Global Select Market on the trading date
immediately prior to such vesting date) equal to the amount of the Company’s
withholding obligation; provided, however, that the total tax withholding cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income).  Such
delivery of shares to the Company shall be deemed to happen automatically,
without any action required on your part, and the Company is hereby authorized
to take such actions as are necessary to effect such delivery of shares to the
Company.

 

(c)                                  Change in Control.  In the event of a
Change in Control (defined below), (i) 100% of all unvested options granted to
you to purchase the Company’s common stock shall accelerate and all such options
shall immediately become vested and exercisable, and (ii) 100% of all Restricted
Shares granted to you shall accelerate and become fully vested and any and all
restrictions on such Restricted Shares shall be terminated and any and all
legends shall be removed.

 

6.                                       Employment Eligibility.  In compliance
with the Immigration Reform and Control Act of 1986, you are required to
establish your identity and employment eligibility.  Therefore, on your first
day of

 

2

--------------------------------------------------------------------------------


 

employment you will be required to fill out an Employment Verification Form and
present documents in accordance with this form.

 

7.                                       Benefits.  You will be entitled as an
employee of the Company to receive such benefits as are generally provided its
employees in accordance with Company policy as in effect from time to time. 
Company benefits include group health, life and dental insurance, and liberal
holidays, vacation and 401K programs.  All employees begin accruing three
(3) weeks of vacation upon date of hire.  The Company is committed to providing
a healthy work environment for every employee.  Therefore, we provide a smoke
free environment and require all employees to comply.  The Company retains the
right to change, add or cease any particular benefit.

 

8.                                       Confidentiality.  The Company considers
the protection of its confidential information, proprietary materials and
goodwill to be very important.  Therefore, as a condition of your employment and
the stock option and restricted stock grants described above, you and the
Company will become parties to a Noncompetition and Confidentiality Agreement. 
Two copies of this agreement are sent with this offer letter.  Both copies must
be signed and returned to the Company prior to the Commencement Date.

 

9.                                       Indemnity.  As an executive of the
Company, you will enter into an Indemnity Agreement with the Company.  Two
copies of this agreement are sent with this offer letter.  Both copies must be
signed and returned to the Company upon your employment.

 

10.                                 Termination and Eligibility for Severance. 
If your employment with the Company is terminated by the Company without Cause
(as defined below) or you terminate your employment with the Company for Good
Reason (as defined below), the Company will provide you the following severance
and related post-termination benefits:

 

(a)                                  a lump sum payment equal to the sum of your
then annual base salary and your then target annual bonus, less applicable state
and federal withholdings;

 

(b)                                 continuation of payment of the Company’s
share of medical, dental and vision insurance premiums for you and your
dependents for the twelve (12) month period following the termination of your
employment; provided, that if immediately prior to the termination of your
employment you were required to contribute towards the cost of such premiums as
a condition of receiving such insurance, you may be required to continue
contributing towards the cost of such premiums under the same terms and
conditions as applied to you and your dependents immediately prior to the
termination of your employment in order to receive such continued insurance
coverage;

 

(c)                                  any allowable unreimbursed expenses and any
accrued but unused vacation pay owing to you at the time of termination;

 

(d)                                 any stock options granted to you by the
Company to purchase the Company’s common stock that are unvested as of the
termination date and would vest during the twelve (12) months following your
termination will accelerate and immediately vest and become exercisable upon
termination, and your stock options that are or become vested will remain
outstanding and exercisable for the shorter of three (3) years following your
termination date or the original remaining life of the options; and

 

(e)                                  any Restricted Shares granted to you by the
Company that are unvested as of the termination date will accelerate and
immediately vest upon termination, and any and all

 

3

--------------------------------------------------------------------------------


 

restrictions on such Restricted Shares shall be terminated and any and all
legends shall be removed so that the shares be and are freely marketable.

 

The Company’s provision of the benefits described in Section 11(a), (b), (d) and
(e) above shall be contingent upon your execution of a release of all claims of
any kind or nature in favor of the Company in a form to be provided by the
Company (the “Release Agreement”), which Release Agreement must be delivered to
the Company within fifty-two (52) days following the termination of your
employment.  The lump sum payment described in Section 11(a) above shall be made
on the sixtieth (60) day following the termination of your employment, after the
Company’s receipt of the executed Release Agreement and the expiration of any
revocation period described in the Release Agreement.  The Company shall have no
further obligation to you in the event your employment with the Company
terminates at any time, other than those obligations specifically set forth in
this Section 11.

 

The Company may terminate your employment at any time with or without Cause by
written notice to you specifying the date of termination.  You may terminate
your employment with or without Good Reason by providing written notice to the
Company at least thirty (30) days prior to the date of termination.  If you seek
to terminate your employment for Good Reason, the Company shall have ten
(10) business days following its receipt of written notice of termination to
cure the circumstance giving rise to Good Reason.

 

11.                                 Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

 

(a)                                  “Change in Control” as used in this
Agreement shall have the meaning set forth on Annex A attached hereto.

 

(b)                                 “Good Reason” as used in this Agreement
means the occurrence of any of the following without your consent: (A) a
reduction in your annual Base Salary set forth above; (B) the assignment to you
of a lower position in the organization in terms of your title, responsibility,
authority or status unless agreed to in writing by you, or (C) the relocation of
the Company to a location that is more than fifty (50) miles from the Company’s
current headquarters location in Westford, MA.

 

(c)                                  “Cause” as used in this Agreement means the
occurrence of any of the following: (i) your indictment for, formal admission to
(including a plea of guilty or nolo contendere to), or conviction of a felony, a
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company, (ii) gross negligence or willful
misconduct by you in the performance of your duties that is likely to have an
adverse affect on the Company or its reputation; (iii) your commission of an act
of fraud or dishonesty in the performance of your duties; (iv) repeated failure
by you to perform your duties which are reasonably and in good faith requested
in writing by the Chief Executive Officer of the Company or the Board of
Directors of the Company; (v) material breach of this Agreement by you, which
you do not cure within ten (10) days following receipt by you of such written
notice notifying you of such breach, or material breach by you of any
confidentiality agreement with the Company.

 

12.                                 Tax Implications of Termination Payments. 
Subject to this Section 13, any payments or benefits required to be provided
under Section 11 shall be provided only after the date of your “separation from
service” with the Company as defined under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”). The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to you under Section 11:

 

4

--------------------------------------------------------------------------------


 

(a)                                  It is intended that each installment of the
payments and benefits provided under Section 11 shall be treated as a separate
“payment” for purposes of Section 409A.  Neither the Company nor you shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

(b)                                 If, as of the date of your “separation from
service” with the Company, you are not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 11; and

 

(c)                                  If, as of the date of your “separation from
service” with the Company, you are a “specified employee” (each, for purposes of
this Agreement, within the meaning of Section 409A), then:

 

(i)                                     Each installment of the payments and
benefits due under Section 11 that, in accordance with the dates and terms set
forth herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined for
the purposes of Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A; and

 

(ii)                                  Each installment of the payments and
benefits due under Section 11 that is not paid within the short-term deferral
period or otherwise cannot be treated as a short-term deferral within the
meaning of Treasury Regulation Section 1.409A-1(b)(4) and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” with the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, upon your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).  Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year following the taxable
year in which your separation from service occurs.

 

13.                                 Section 409A of the Code.  This Agreement is
intended to comply with the provisions of Section 409A and this Agreement shall,
to the extent practicable, be construed in accordance therewith.  Terms used in
this Agreement shall have the meanings given such terms under Section 409A if
and to the extent required in order to comply with Section 409A. 
Notwithstanding the foregoing, to the extent that this Agreement or any payment
or benefit hereunder shall be deemed not to comply with Section 409A, then
neither the Company, the Board of Directors nor its or their designees or agents
shall be liable to you or any other person for any actions, decisions or
determinations made in good faith.

 

5

--------------------------------------------------------------------------------


 

14.                                 Other Agreements.  You represent and warrant
to the Company that you are not bound by any agreement with a previous employer
or other party which you would in any way violate by accepting employment with
the Company or performing your duties as an employee of the Company.  You
further represent and warrant that, in the performance of your duties with the
Company, you will not utilize or disclose any confidential information in breach
of an agreement with a previous employer or any other party.

 

15.                                 Assignment.  This Agreement is personal in
nature and neither of the parties hereto shall, without the written consent of
the other, assign or otherwise transfer this Agreement or its obligations,
duties and rights under this Agreement; provided, however, that in the event of
the merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all of the promises, covenants, duties and
obligations of the Company hereunder.

 

16.                                 General.

 

(a)                                  Entire Agreement; Modification.  This
Agreement contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth otherwise herein.  This Agreement supersedes any and all prior agreements,
written or oral, between you and the Company.  For the avoidance of doubt, the
parties agree that the Consulting Services Agreement dated November, 2008
between you and the Company shall hereinafter be cancelled and shall have no
further force or effect, except with respect to the confidentiality provisions
therein.  No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto.

 

(b)                                 Severable Provisions.  The provisions of
this Agreement are severable and if any one or more provisions may be determined
to be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding and enforceable. 
Notwithstanding the foregoing, if there are any conflicts between the terms of
this Agreement and the terms of any Plan document referred to in this Agreement,
then the terms of this Agreement shall govern and control.  Except as modified
hereby, this Agreement shall remain unmodified and in full force and effect.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict of laws provisions hereof.

 

(d)                                 Arbitration.

 

(i)                                     Any controversy, dispute or claim
arising out of or relating to this Agreement or the breach hereof which cannot
be settled by mutual agreement will be finally settled by binding arbitration in
the commonwealth of Massachusetts, under the jurisdiction of the American
Arbitration Association or other mutually agreeable alternative arbitration
dispute resolution service, before a single arbitrator appointed in accordance
with the arbitration rules of the American Arbitration Association or other
selected service, modified only as herein expressly provided.  The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  The decision of the arbitrator on the
points in dispute will be final, non-appealable and binding, and judgment on the
award may be entered in any court having jurisdiction thereof.

 

(iii)                               The fees and expenses of the arbitrator will
be shared equally by the parties, and each party will bear the fees and expenses
of its own attorney.

 

(iv)                              The parties agree that this Section 17(d) has
been included to resolve any disputes between them with respect to this
Agreement, and that this Section 17(d) will be grounds for dismissal of any
court action commenced by either party with respect to this Agreement, other
than post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order.  In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.

 

(v)                                 The parties will keep confidential, and will
not disclose to any person, except as may be required by law or the rules and
regulations of the Securities and Exchange Commission, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof

 

(e)                                  Notices.  All notices shall be in writing
and shall be delivered personally (including by courier), sent by facsimile
transmission (with appropriate documented receipt thereof), by overnight
receipted courier service (such as UPS or FedEx) or sent by certified,
registered or express mail, postage prepaid, to the Company at the following
address:  General Counsel, Sonus Networks, Inc., 7 Technology Park Drive,
Westford, MA 01886, and to you at the following address: 101 Sherwood Drive,
North Andover, MA 01845.  Any such notice shall be deemed given when so
delivered personally, or if sent by facsimile transmission, when transmitted,
or, if by certified, registered or express mail, postage prepaid mailed,
forty-eight (48) hours after the date of deposit in the mail.  Any party may, by
notice given in accordance with this paragraph to the other party, designate
another address or person for receipt of notices hereunder.

 

(f)                                    Counterparts.  This Agreement may be
executed in more than one counterpart, each of which shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by December 11, 2008.  Please send your
signed letter to the company, or via e-mail to kharris@sonusnet.com which
execution will evidence your agreement with the terms and conditions set forth
herein and therein.  We are enthusiastic about your joining us, and believe that
our technical and business goals will provide every opportunity for you to
achieve your personal and professional objectives.

 

****

 

7

--------------------------------------------------------------------------------


 

I am looking forward to your joining the team to help us take Sonus to the next
level.

 

Very truly yours,

 

Very truly yours,

 

 

 

/s/ Richard Nottenburg

 

Dr. Richard Nottenburg

 

President and CEO

 

 

 

Accepted by:

 

 

/s/ Gurudutt Pai

 

December 11, 2008

Gurudutt Pai

 

Date

 

8

--------------------------------------------------------------------------------


 

Annex A

 

A “Change in Control” as used in this Agreement of which this Annex is a part
shall mean the first to occur of any of the following:

 

(a)                                  any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company or its Affiliates), is or becomes the
“beneficial owner” (as defined in Rule 1 3d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or you) representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities; or

 

(b)                                 in the event that the individuals who as of
the date hereof constitute the Board of Directors, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the Board then still in office
who either were members of the Board as of the date hereof or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

 

(c)                                  the consummation of a merger or
consolidation of the Company with or the sale of the Company to any other entity
and, in connection with such merger, consolidation or sale; individuals who
constitute the Board immediately prior to the time any agreement to effect such
merger or consolidation is entered into fail for any reason to constitute at
least a majority of the board of directors of the surviving or acquiring
corporation following the consummation of such merger, consolidation or sale;

 

(d)                                 the stockholders of the Company approve a
plan of complete liquidation of the Company; or

 

(e)                                  the consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity
not controlled by the Company.

 

9

--------------------------------------------------------------------------------